PD-0189-15
                             PD-0189-15                           COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                Transmitted 2/17/2015 5:09:37 PM
February 19, 2015                                                 Accepted 2/19/2015 1:07:01 PM
                                                                                    ABEL ACOSTA
                                No. ___________                                             CLERK

                                     In the
                       COURT OF CRIMINAL APPEALS
                    ______________________________________

              On Appeal from the 272nd Judicial District Court of
                           Brazos County, Texas
 Cause Number 12-03436-CRF-272; and the Opinion of the Tenth Court of Appeals
        in Cause Number 10-13-00429-CR, Delivered February 12, 2015
                ______________________________________

                          DANIEL PAUL CAMPBELL
                                      v.
                            THE STATE OF TEXAS
                    _____________________________________

              MOTION FOR EXTENSION OF TIME TO FILE
            PRO SE PETITION FOR DISCRETIONARY REVIEW
                    ______________________________

       TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

       COMES NOW, Kristen Jernigan, the undersigned attorney of record for

Daniel Paul Campbell, the Appellant, herein, and files this Motion for Extension of

Time to File Pro Se Petition for Discretionary Review. As set out below, the

undersigned respectfully requests a sixty-day extension so that Appellant can file

his Pro Se Petition for Discretionary Review.     In support of said motion, the

undersigned would show the Court the following:

      1.    Appellant’s Petition for Discretionary Review is currently due in this
case on March 14, 2015.
      2.     Appellant seeks an extension of sixty days in which to file his Petition
for Discretionary Review, making his Petition due on or before May 13, 2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a Pro Se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and March 14,
2015, to accomplish those goals. Consequently, the undersigned respectfully
requests that the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.   For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of sixty days so that his brief in this case
will now be due on May 13, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Brazos

County District Attorney’s 300 E. 26th Street, Bryan, Texas 77803 on February 17,

2015.



                                     __/s/ Kristen Jernigan__________________
                                     Kristen Jernigan




                                       2